—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered October 8, 1999, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of attempted criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to an indeterminate term of 3V2 to 7 years in prison. Defendant appeals, contending that his prison sentence is harsh and excessive. We disagree. In light of defendant’s extensive criminal history and the fact that he was sentenced in accordance with the plea agreement, we conclude that the sentence imposed was neither harsh nor excessive and should not be disturbed (see, People v Williams, 238 AD2d 633, lv denied 90 NY2d 866).
Mercure, J. P., Crew III, Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.